Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, 
the applicant claims “an energy storage component” in Claims 1, 4, and 8, yet has failed to demonstrate which component in their drawings this component refers to. 
Method steps of Claims 8-18 (flowchart[s] suggested)
must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Figures 1-3 (described as “illustration of a convention approach”) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes the following elements:
“The present disclosure comprises”
“The present disclosure also provides”
Replace above with e.g. “Invention includes”
Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Claim 1: “the energy storage component” in line 2 lacks “an energy storage component”. There is a lack of antecedent basis. For purposes of examination, the examiner will assume “the” should have been “an”.
Claim 8 has the same issues as Claim 1 in lines 2 & 3.

Claim 17, as the 112(b) rejection notes, diodes 711 and transistor 710 are not going to be read into the claim. Use clarifying claim language. 
Claims 3 and 10, replace the second “a load” with “the load”
Claims 2 and 9, it appears the phrase “controls power and controls power regulation” is missing a word between “power and”.
Claims 4 and 11, the applicant claims “two modes as one of a battery pack or as an energy storage component”. The applicant’s specification does not provide further support for these limitations to define these modes. As it is unclear what is meant, the examiner will assume they are the two modes described in Claims 7 and 14.
Claims 7 and 14, the applicant claims “on-the-fly operation”. It is unclear what this claim language is actually meant to be. For purposes of examination, the examiner will assume it means a loaded operation as opposed to the “without load” operation.
Further, for Claims 4, 7, 11, and 14, the applicant claims “a battery pack… mode [mode]”, yet has not specified whether the energy storage component is a battery pack. Please clarify. For purposes of examination, the examiner will assume that it is not necessary for there to be a battery pack to operate in a battery pack mode. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18, the claims recite a reference number in the drawing(s). This language is indefinite as it is unclear what the scope of the claims are. For purposes of examination, the examiner will not consider the drawings and only the claim language which lacks references to the drawings. The applicant will be required to remove reference numbers and reference to drawings to overcome this rejection.
Regarding claim 16, the phrase "such as" and “as a possible embodiment” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 18 recites the limitation "the source boostrap mode" in line 3 of Claim 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the energy storage system" in line 3 of Claim 18. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will assume the applicant meant “the energy storage component” of Claim 8.
Claim 16-18 the applicant claims using structural references from Figures. The examiner notes to the applicant that as Claims 16-18 are method claims, the structural features of an apparatus which the applicant is attempting to claim in Claims 16-18 is improper. See MPEP 2173.05(p)(II).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USPGPN 20120019231)
Independent Claim 1, Chen discloses a device for energy storage (Figs. 1-3, vehicle), comprising: an energy storage module for boosting the voltage (VVC portion, 124 in Fig. 1, 212 of Fig. 2, 310/330 of Fig. 3; ¶’s [16, 22, 27, 28, 31-35] all describe this circuit as a boost circuit), of the energy storage component (123 in Fig. 1 see ¶[26], 205 in Fig. 2, 302 in Fig. 3).
Dependent Claim 2, Chen discloses the energy storage module controls power and controls power regulation (as VVC portion boosts power, it controls power & power regulation).
Dependent Claim 3, Chen discloses the energy storage module performs dual voltage functionality as the energy storage module is delivering power to a load or while it is not delivering power to a load (¶’s [04, 15] describes that VVC circuit can charge, i.e. while the 
Dependent Claim 4, Chen discloses the energy storage module operates in one of two modes as one of a battery pack or as an energy storage component (a battery pack is an energy storage component, and vehicles, which is shown by Figs. 1-3, are known to have battery packs on them, thus these features are met; ¶’s [04, 15] describes charging of the battery, while ¶[33] and Fig. 3 demonstrate discharging of the battery pack).
Dependent Claim 5, Chen discloses the energy storage module operates in a source bootstrap mode (applicant’s specification seems to define this mode as when the battery powers the load along with the battery providing power to a converter to power a load in combination; see abstract and Fig. 3 where stabilizing means diode D3 permits this to occur when VVC circuit 214/330 is running or not).
Dependent Claim 7, Chen discloses internal or external solid state switches to enable uninterrupted current flow while reconfiguring an energy storage module between battery pack only mode and source bootstrap mode and vice versa while on-the-fly operation or without load (see Fig. 3, where stabilizing means diode D3 allows for the battery pack only mode, while solid state switches S1 & S2 permits the source bootstrap mode which is described in the abstract; a battery pack is an energy storage component, and vehicles, which is shown by Figs. 1-3, are known to have battery packs on them, thus these features are met; without load mode is interpreted as charging mode, while on-the-fly operation interpreted as discharging mode, see ¶’s [04, 15] for former and Fig. 3 & ¶[33] for latter)
Independent Claim 8, Chen discloses a method for storing energy (abstract, ¶’s [07-10, 22, 28, 30, 33, 35, 41], Figs. 2 & 3, and absatract), comprising: providing an energy storage 
Dependent Claim 9, Chen discloses controlling power and power regulation of the energy storage module (as VVC portion boosts power, it controls power & power regulation).
Dependent Claim 10, Chen discloses performing dual voltage functionality as the energy storage module is delivering power to a load or while it is not delivering power to a load (¶’s [04, 15] describes that VVC circuit can charge, i.e. while the battery is not delivering power to a load, & discharge, i.e. providing power to a load through VVC circuit 214/330, see esp. Fig. 3&¶[33]).
Dependent Claim 11, Chen discloses operating the energy storage module in one of a battery pack mode or an energy storage component mode (a battery pack is an energy storage component, and vehicles, which is shown by Figs. 1-3, are known to have battery packs on them, thus these features are met; ¶’s [04, 15] describes charging of the battery, while ¶[33] and Fig. 3 demonstrate discharging of the battery pack).
Dependent Claim 12, Chen discloses operating the energy storage module in a source bootstrap mode (applicant’s specification seems to define this mode as when the battery powers the load along with the battery providing power to a converter to power a load in combination; see abstract and Fig. 3 where stabilizing means diode D3 permits this to occur when VVC circuit 214/330 is running or not).
Dependent Claim 14, Chen discloses enabling uninterrupted current flow while reconfiguring an energy storage module between battery pack only mode and source bootstrap mode and vice versa while on-the-fly operation or without load (see Fig. 3, where stabilizing means diode D3 allows for the battery pack only mode, while solid state switches S1 & S2 .
Claims 1, 5, 6, 8, 12, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (USPGPN 20060006850)
Independent Claim 1, Inoue discloses a device (Figs. 1, 4, 6, 8, 10, 12, 14, & 16-19; for now consider Fig. 1), for energy storage, comprising: an energy storage module for boosting (3, see ¶’s [119-132, esp. 123]) the voltage of the energy storage component (B).
Dependent Claim 5, Inoue discloses the energy storage module operates in a source bootstrap mode (taking applicant’s specification, it appears bootstrap mode is a mode in which both the battery’s power and converted power from the battery are provided to the load, which is shown in Fig. 1 as the body diode will allow this power to be provided from battery regardless of whether MOSFET 5 is on or off, as described by applicant’s specification).
Dependent Claim 6, Inoue discloses a plurality of energy storage modules that are interconnected in one of series, parallel and/or series/parallel (series connected energy storage modules, as seen in Fig. 1, which are further in series/parallel with converter 3; applicant didn’t specify whether all of the plurality of energy storage modules perform the boosting operation of the one claimed in Claim 1).
Independent Claim 8, Inoue discloses a method (¶’s [119-132]) for storing energy (Figs. 1, 4, 6, 8, 10, 12, 14, & 16-19; for now consider Fig. 1), comprising: providing an energy storage module for boosting the voltage (3, see ¶[123]) of the energy storage component (B).
Claim 12, Inoue discloses operating the energy storage module in a source bootstrap mode (taking applicant’s specification, it appears bootstrap mode is a mode in which both the battery’s power and converted power from the battery are provided to the load, which is shown in Fig. 1 as the body diode will allow this power to be provided from battery regardless of whether MOSFET 5 is on or off, as described by applicant’s specification).
Dependent Claim 13, Inoue discloses interconnecting a plurality of the energy storage modules in one of series, parallel and/or series/parallel (series connected energy storage modules, as seen in Fig. 1, which are further in series/parallel with converter 3; applicant didn’t specify whether all of the plurality of energy storage modules perform the boosting operation of the one claimed in Claim 1).
Dependent Claim 16, Inoue discloses stacking up power modules to create higher voltage without the use of high voltage switches in every module by using a diode and transistor (see how Battery B has stacked battery cells in series, which creates a higher voltage without the need for high voltage switches; the extra battery cells are power modules as they can provide both current and voltage, i.e. power, when discharging; diode and transistor are shown in Fig. 1; see 112(b)/claim objection interpretations) 
Dependent Claim 17, Inoue discloses creating higher voltage in at least two power modules without the use of high voltage switches by stacking up the power modules, and using a diode and transistor designed as diode and transistor in each of the power modules (see how Battery B has stacked battery cells in series, which creates a higher voltage without the need for high voltage switches; the extra battery cells are power modules as they can provide both current and voltage, i.e. power, when discharging; diode and transistor are shown in Fig. 1; see 112(b)/claim objection interpretations).
Claim 18, Inoue discloses charging a battery within a module or plurality of interconnected modules, using the source bootstrap mode (see how Battery B has stacked battery cells in series, which creates a higher voltage without the need for high voltage switches; the extra battery cells are power modules as they can provide both current and voltage, i.e. power, when discharging; diode and transistor are shown in Fig. 1; see 112(b)/claim objection interpretations).
Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chertok et al (USPGPN 20040135546)
Independent Claim 1, Chertok discloses a device for energy storage (Figs. 1, 2, 3B, 5, 8A, & 9-12), comprising: an energy storage module for boosting the voltage (equalization converter 400 with boost operation) of the energy storage component (batteries 100).
Independent Claim 8, Chertok discloses a method (Figs. 7A-8A) for storing energy, comprising: providing an energy storage module for boosting the voltage (Figs. 1, 2, 3B, 5, 8A, & 9-12; equalization converter 400 with boost operation) of the energy storage component (batteries 100).
Dependent Claims 6 and 13, Chertok discloses a plurality of energy storage modules that are interconnected in one of series, parallel and/or series/parallel (see esp. Figs. 9-12, esp. 12).
Dependent Claim 15, Chertok discloses balancing energy from batteries in the energy storage system while simultaneously regulating output power to a load in either voltage, current or both voltage and current (as seen esp. in Fig. 5, see ¶’s [74-76] which describes discharging the batteries via the boost/buck converter 414/412 of 400, where discharging means there is a load and converter means one or both of the current and voltage are regulated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859